Citation Nr: 9928586	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disability due to 
undiagnosed illness manifested by sleep difficulties and 
fatigue.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel






INTRODUCTION

The veteran had active service from February to March 1989 
and from September 1990 to September 1994.  This matter comes 
to the Board of Veterans' Appeals (Board) from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) which, inter alia, denied 
service connection for disability due to undiagnosed illness 
manifested by sleep difficulties and fatigue.  

It is noted that in the June 1997 rating decision, the RO 
granted service connection for migraine headaches and 
assigned an initial 30 percent rating thereto, effective 
September 6, 1994.  The veteran disagreed with the initial 30 
percent rating, claiming that he was entitled to a 50 percent 
disability rating for his migraine headaches.  Thereafter, by 
November 1998 rating decision, the RO increased the initial 
rating for the veteran's migraines to 50 percent, effective 
September 6, 1994.  

Inasmuch as the grant of a 50 percent rating is the maximum 
benefit for migraine headaches under the rating schedule, and 
because the veteran expressly limited his appeal to that 
particular rating, the issue of entitlement to an increased 
rating for that disability is no longer in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
currently diagnosed disability manifested by subjective 
complaints of sleep difficulties.

2.  Disability due to undiagnosed illness manifested by sleep 
difficulties was not shown to be first manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, nor is there evidence of compensable 
disability manifested by sleep difficulties attributable to 
undiagnosed illness after such service.

3.  The record contains no competent medical evidence of a 
currently diagnosed disability manifested by subjective 
complaints of fatigue.

4.  Disability due to undiagnosed illness manifested by 
fatigue was not shown to be first manifest during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, nor is there evidence of compensable disability 
manifested by fatigue attributable to undiagnosed illness 
after such service.


CONCLUSION OF LAW

The veteran's claims of service connection for disability due 
to undiagnosed illness manifested by sleep difficulties and 
fatigue are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records from the veteran's first period of 
active service are negative for notations of sleep 
difficulties or fatigue.  In March 1989, he was diagnosed 
with functional enuresis and discharged from service.

Clinical records from his second period of active service 
show that at his April 1990 military enlistment medical 
examination, no pertinent complaints or abnormalities were 
recorded.  

In-service treatment records show that in January 1993, the 
veteran sought treatment for several problems which he 
claimed had arisen since his return from the Persian Gulf.  
Among other things, he complained that he had severe 
headaches which occasionally woke him at night, as well as 
chronic fatigue.  No complaints of sleep difficulty were 
noted and the veteran indicated that he slept 8-10 hours 
daily during the week and 10-12 hours or more over the 
weekend.  No diagnoses were rendered.  He was seen on several 
occasions in the following three months in connection with 
his complaints of headaches; no complaints pertaining to 
fatigue or sleep disturbances were noted on these occasions.

In April 1993, he was seen on follow-up for complaints of 
headaches.  He reported that he had stopped drinking coffee 
and sodas and was trying to quit smoking.  He also stated 
that he felt more tired than usual, although he indicated 
that he typically slept approximately 7-8 hours nightly on 
Mondays, Wednesdays, and Fridays, and 81/2-91/2 hours nightly on 
Tuesdays and Thursdays.  He indicated that he had been 
prescribed Fiorinal for his headaches which the examiner 
noted "of course" made him feel sleepy.  The assessment was 
tension headaches.

In May 1993, he was given a consultation in the neurology 
clinic in connection with his complaints of frequent 
headaches unresponsive to treatment.  On examination, he 
reported that he had had headaches since November 1991.  He 
stated that his headaches were usually relieved by sleep and 
rest.  He stated that he had tried various medications, but 
only Fiorinal provided temporary relief by inducing sleep.  
He denied a previous history of difficulty falling asleep or 
frequent night awakenings.  The assessment was episodic 
tension headaches.

In December 1993, he again sought treatment for headaches 
"ever since the Gulf War."  He indicated that the only 
effective treatment was to "sleep it off" and he denied 
awakening at night secondary to pain.  The veteran also 
complained of fatigue.  The diagnosis was probably migraine 
headaches.

At his August 1994 military separation medical examination, 
the veteran registered numerous complaints.  However, he had 
no complaints regarding chronic fatigue or sleep 
disturbances.  He specifically denied frequent trouble 
sleeping.  Clinical evaluation of the veteran's neurologic 
system was normal.  

In December 1994, following his separation from service, the 
veteran filed claims of service connection for numerous 
disabilities including disabilities due to undiagnosed 
illness manifested by fatigue and sleep problems.  

In connection with his claim, he was afforded a series of VA 
medical examinations in May 1995.  The reports of his VA 
orthopedic and pulmonary examinations are negative for 
complaints or findings pertaining to fatigue or sleep 
disturbances.  

On VA psychiatric examination in May 1995, the veteran denied 
mental or emotional problems, but claimed that he had been 
referred to the Mental Hygiene Clinic by a neurologist 
because of his complaints of constant fatigue.  The veteran 
stated that he had initially sought treatment from a 
neurologist for low back pain, because he had not been 
dreaming, and because had been experiencing persistent 
fatigue.  The veteran reported that since he had been 
prescribed medication, his sleep had improved and that he was 
not as tired as he once was.  On mental status examination, 
the examiner concluded that the veteran exhibited no 
significant mental or emotional problems.

In support of his claim, in August 1996, the veteran 
submitted statements from his and step-father, mother, and 
grandmother to the effect that he had changed since his 
return from the Persian Gulf.  In essence, these lay 
statements indicated that the veteran now complained of 
headaches and mood swings.  These statements do not address 
the veteran's claimed sleep disturbances.

In an August 1996 statement, the veteran claimed that since 
his return from Saudi Arabia, he had developed many problems, 
including chronic fatigue.  He estimated that he lost an 
average of two days monthly from work due to all of his 
health problems combined.  This statement does not refer to 
symptoms of sleep disturbances.  At the request of the RO, 
the veteran subsequently submitted verification from his 
former employers that he had taken sick leave from work, 
although the specific nature of the illnesses which 
necessitated the sick leave was not noted.  

VA outpatient treatment records for the period of February 
1997 to June 1998 show that in December 1997, he was seen for 
continuing complaints of migraines.  In November 1997, he 
reported that he had been "worn out and aching" for the 
past two months and that for the past two weeks, he had not 
been sleeping well.  The assessment was fatigue.  He also 
reported that he had experienced difficulty getting to sleep 
over the last five months.  A trial of Benadryl was 
prescribed.  The remaining treatment records are negative for 
complaints or findings of chronic fatigue or sleep 
disturbances.

In August 1998, the veteran was afforded another VA medical 
examination.  He reported fatigue which he described as a 
"generalized lack of energy," as well as sleep 
disturbances.  With respect to the former, the examiner noted 
that extensive laboratory workup had been unrevealing.  He 
also observed that despite the veteran's subjective 
complaints of fatigue, he appeared to have an active, 
vigorous lifestyle with no restrictions.  For example, the 
examiner noted that the veteran worked full-time with no work 
restrictions and engaged in recreational sports such as 
softball and swimming, as well as hobbies such as wood 
working.  Regarding his claimed sleep disorder, the examiner 
noted that the veteran worked a swing shift at the post 
office and sometimes did not get home until midnight or 
after.  The veteran reported that he sometimes had trouble 
falling asleep after coming home from work and that he had to 
watch television before he could become sleepy.  Nonetheless, 
he got up at 8 or 9 a.m. during the week, although he usually 
slept until 11 or 12 o'clock on the weekends.  Physical and 
neurological examination were entirely within normal limits.  
The impressions of the examiner were no evidence of sleep 
disorder, pathological fatigue, or medical condition leading 
to excessive fatigue.  The examiner again commented that the 
veteran had an active lifestyle which would be impossible in 
anyone with incapacitating fatigue.  He concluded that the 
veteran's problem may be an altered sleep-wake cycle 
resulting from poor sleep-wake hygiene.  He indicated that it 
was situational and not considered a disease state.  

In a November 1998 statement, the veteran disputed the 
findings of the examiner that his sleep disturbances was due 
to his swing shift at the Post Office.  He noted that he had 
not begun that job until May 1998 and that he had had similar 
complaints one year before he had begun that job.  He also 
disputed the characterization of his lifestyle as rigorous in 
that he had a fairly sedentary job.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Generally, in order for a claim of "direct" service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).

In this case, the record does not contain competent evidence 
of a current disability in the form of a medical diagnosis.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection for the veteran's subjective symptoms of 
fatigue and sleep disturbances on a direct basis is not 
warranted.  

However, in some circumstances, service connection for 
chronic, undiagnosed illnesses arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 U.S.C.A. § 1117, 38 C.F.R. § 
3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Recently, VA General Counsel outlined the requirements 
necessary to establish a well-grounded claim for compensation 
under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for disability 
due to an undiagnosed illness.  Specifically, those 
requirements are (1) proof of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) proof of one or more signs or 
symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

With respect to the third element, section 3.317(a)(1) 
requires proof of "objective indications of chronic 
disability" during the pertinent period of service or to a 
degree of disability of 10 percent or more not later than 
December 31, 2001.  "Objective indications" means both 
signs in the medical sense of evidence perceptible to an 
examiner, and non-medical indications that can be 
independently observed or verified.  The medical evidence may 
include service medical records, reports from medical 
facilities, doctor's statements, X-ray reports, etc.  The 
non-medical indications include time lost from work, evidence 
that a veteran has sought medical treatment for his/her 
symptoms, and evidence affirming changes in the veteran's 
appearance, physical abilities, and mental or emotional 
attitude.  Id.  

With respect to the fourth element, section 1117(a) 
authorizes compensation for chronic disability "resulting 
from" an undiagnosed illness or combination of undiagnosed 
illnesses.  Accordingly, evidence of a nexus between the 
chronic disability and the undiagnosed illness is an 
essential element of a well-grounded claim under section 
1117.  As a practical matter, an "undiagnosed illness" is 
identified and defined by its "signs or symptoms."  38 
C.F.R. § 3.317(b).  Accordingly, the fourth element may be 
satisfied by evidence of a nexus between the chronic 
disability and the signs or symptoms of the undiagnosed 
illness.  Thus, for example, if a veteran's undiagnosed 
illness is manifested by respiratory signs or symptoms, the 
fourth element may be satisfied by evidence of a nexus 
between such respiratory signs or symptoms and the veteran's 
chronic disability.  Id.  

III.  Analysis

After careful consideration of the evidence of record, the 
Board concludes that the veteran's claims of entitlement to 
service connection for a disabilities due to undiagnosed 
illness manifested by sleep difficulties and fatigue are not 
well grounded.  38 U.S.C.A. § 5107(a).

Disability due to undiagnosed illness manifested by sleep 
difficulties

With respect to this issue, the Board finds that the evidence 
does not demonstrate that the veteran has manifested 
objective indications of a chronic disability manifested by 
sleep difficulties during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period.  Moreover, the Board concludes 
that the record contains no medical evidence which tends to 
link any of the veteran's complaints of sleep disturbances to 
an undiagnosed illness or combination of undiagnosed 
illnesses.  

First, the Board notes that other than one report that he was 
awoken by a migraine headache, the service medical records 
are entirely silent for complaints of chronic sleep 
disturbances.  In fact, at his August 1994 military 
separation medical examination, the veteran specifically 
denied frequent trouble sleeping.  

The post-service evidence shows on VA psychiatric examination 
in May 1995, the veteran indicated that he had "not been 
dreaming."  However, he indicated that since he had been 
prescribed medication, his sleep had improved.  No other 
complaints pertaining to sleep difficulties were recorded.  
Likewise, VA outpatient treatment records for the period of 
February 1997 to June 1998 show only one report of sleep 
difficulty.  On that one occasion, in November 1997, the 
veteran reported that he had not been sleeping well for the 
past two weeks and that he had experienced difficulty getting 
to sleep over the last five months.  It is also observed that 
the statements from the veteran's relatives are negative for 
references to a sleep disturbances.

While on VA medical examination in August 1998, the veteran 
reported that he sometimes had trouble falling asleep after 
coming home from work and that he had to watch television 
before he could become sleepy, the examiner found no evidence 
of a sleep disorder and attributed the veteran's insomnia to 
his work situation and poor sleep hygiene, rather than a 
disease state.  

As set forth above, in order for the veteran's claim of 
service connection for disability due to undiagnosed illness 
manifested by sleep difficulties to be well grounded, the 
record must contain proof of one or more signs or symptoms of 
undiagnosed illness.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that lay witnesses "are perfectly 
competent to testify as to their first-hand observations of a 
[a veteran's] visible symptoms."  Doran v. Brown, 6 Vet. 
App. 283, 288 (1994).  In this regard, the veteran's reports 
of sleep difficulties are deemed to be sufficient to meet 
this element as these symptoms are such to be reasonably 
susceptible to observation on his part.  

However, with respect to the third element for a well 
grounded claim, specifically proof of objective indications 
of chronic disability during service in the Persian Gulf or 
of 10 percent of more during the specified presumptive 
period, the General Counsel has interpreted section 3.317 to 
require "objective indications" other than the veteran's 
own statements.  In this case, the evidence of record fails 
to document proof of chronic disability due to sleep 
disturbances during the veteran's period of active duty in 
the Southwest Asia theater of operations, or at any time 
during service.  In fact, service medical records show that 
he specifically denied trouble falling asleep on several 
occasions.  

With respect to the post-service evidence, while he reported 
difficulty getting to sleep in November 1997, VA outpatient 
treatment records through June 1998 show no further 
complaints of sleep disturbances.  He again reported 
difficulty getting to sleep on VA examination in August 1998, 
but the examiner noted that the veteran's current complaints 
were attributable to poor sleep hygiene, rather than a 
disease state.  The Board has considered the veteran's 
arguments that he experienced difficulty sleeping prior to 
beginning work on a swing shift, but observes that he has 
never contended that his difficulty falling asleep, in an of 
itself, has resulted in any interference with his employment.  
While the veteran submitted letters from his former employers 
to the effect that he took on average two to three days of 
sick leave monthly, there is no indication that his sick days 
were necessitated by disability manifested by difficulty 
sleeping as opposed to his other significantly disabling 
service-connected disabilities.  In that regard, the Board 
observes that the veteran is currently service-connected for 
migraine headaches (50 percent disabling), as well as 
arthralgias (20 percent disabling), and chronic lumbosacral 
strain (10 percent disabling).

In view of the above, the Board concludes that the veteran 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claim of 
service connection for disability due to undiagnosed illness 
manifested by difficulty sleeping is well grounded.  The 
record is lacking for objective indications, specifically 
evidence other than the veteran's own statements or 
testimony, of the alleged disorder.  Even assuming his 
reports of difficulty sleeping in November 1997 and on VA 
examination in August 1998 are found to meet the "objective 
indication" requirement, this claim nonetheless fails to 
meet the fourth necessary element of a well grounded claim 
for undiagnosed illness, specifically evidence of a nexus 
between chronic disability and the alleged undiagnosed 
illness.  The record simply does not provide verification of 
"disability," undiagnosed or otherwise, attributable to the 
reported difficulty sleeping.  The Board further notes that 
while the veteran has been evaluated by numerous medical 
personnel over the years, there has been no indication from 
the examiners to suggest the presence of disability 
manifested by trouble sleeping which is attributable to an 
undiagnosed illness.  In addition, the veteran is not been 
shown to possess any recognized medical knowledge; thus, his 
own assertions as to diagnosis or etiology are insufficient 
to well ground the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Disability due to undiagnosed illness manifested by fatigue

Regarding this issue, the Board likewise concludes that the 
evidence does not demonstrate that the veteran has objective 
indications of a chronic disability manifested by fatigue 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  Moreover, the Board concludes that the 
record contains no medical evidence which tends to link any 
of his complaints of fatigue to an undiagnosed illness or 
combination of undiagnosed illnesses.  

The Board notes that as a lay person, the veteran is 
competent to provide testimony as to matters that are 
susceptible of non-medical interpretation.  In this category 
would be his subjective reports of being fatigued.  See 
Savage v. Gober, 10 Vet. App. 88 (1997).  Again, it is noted 
that for the limited purposes of ascertaining whether a claim 
is well grounded, the evidentiary assertions of the claimant 
are presumed credible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, the Board finds that the veteran's 
reports of fatigue meet the first element of a well-grounded 
claim of service connection for disability due to undiagnosed 
illness manifested by fatigue.

However, he has failed to submit evidence necessary to 
establish the third element of a well grounded claim, 
specifically proof of objective indications of chronic 
disability during service in the Persian Gulf or of 10 
percent of more during the specified presumptive period.  In 
this case, the evidence of record fails to document proof of 
chronic disability due to fatigue during the veteran's period 
of active duty in the Southwest Asia theater of operations.  
The first subjective report of fatigue is demonstrated by a 
January 1993 service medical record which shows that the 
veteran sought treatment for several problems which he 
claimed had arisen since his return from the Persian Gulf, 
including chronic fatigue.  

Likewise, he has failed to submit evidence necessary to 
establish at least a 10 percent disability resulting from 
fatigue.  The Board first notes that fatigue, as a clinical 
entity, is not identified in 38 C.F.R. Part IV.  However, 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Under 38 C.F.R. § 4.124a, neurological conditions and 
convulsive disorders are to be evaluated "in proportion to 
the impairment of motor, sensory or mental function."  
Especially to be considered are psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, or tremors.  In this case, the evidentiary record 
contains no suggestion that the veteran's reported fatigue 
results in any of these manifestations.  

Under Diagnostic Code 6354, pertaining to Chronic Fatigue 
Syndrome (CFS), a 10 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  In this case, there is no evidence of 
incapacitating fatigue to a compensable degree.  The Board 
has considered the fact that the veteran takes on average two 
to three sick days monthly, but again notes that none of this 
time lost from work has been attributed solely to subjective 
chronic fatigue.  There is no basis for assuming that the 
sick days are due only to chronic fatigue as the veteran has 
other significantly disabling conditions which no doubt 
account for a majority of this interference with his 
employment.

Again, the veteran has not alleged and the facts do not 
demonstrate that a chronic disability was manifest during his 
active service in the Persian Gulf or to a degree of 
disability of 10 percent after such service; thus, his claim 
is not well grounded.  Moreover, there is no medical evidence 
which tends to link any of the veteran's complaints of 
fatigue to an undiagnosed illness or combination of 
undiagnosed illnesses and there is no indication that the 
veteran himself has the medical expertise necessary to 
conclude that any current disability can be attributed to an 
undiagnosed illness.  Accordingly, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

Since well-grounded claims have not been submitted, VA is not 
obligated by statute to assist the-veteran in the development 
of facts pertinent to these claims.  38 U.S.C.A. 5107(a).  In 
fact, the Court has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration  denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).  Nonetheless, VA has an obligation to 
notify a veteran under section 5103(a) when the circumstances 
of the case put the Department on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim plausible and that such evidence had not 
been submitted with the application.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).  In this case, 
however, the veteran has not identified any available medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for disability due to 
undiagnosed illness manifested by fatigue and sleep 
disturbances is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 


